Citation Nr: 0318949	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  99-03 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently evaluated as 40 percent disabling.

2.  Entitlement to an effective date earlier than January 13, 
1998 for the award of service connection for post traumatic 
stress disorder (PTSD).

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946 and from January to June 1950.

This appeal arose from rating decisions of the Cleveland, 
Ohio, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to the benefits sought on 
appeal.  In September 1999, the veteran testified at a 
personal hearing at the RO.  In October 2001, this case was 
remanded to the RO by the Board of Veterans' Appeals (Board).  
The case is now before the Board for appellate consideration.

The issue of entitlement to an increased evaluation for the 
duodenal ulcer will be subject to the attached remand.




FINDING OF FACT

The veteran filed his claim to reopen his request for service 
connection for PTSD on January 13, 1998.


CONCLUSION OF LAW

Under governing law, the effective date of the award of 
service connection for PTSD is January 13, 1998.  38 U.S.C.A. 
§§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400, 
3.400(q)(ii) (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has alleged that entitlement to service 
connection for PTSD should be awarded prior to the date 
given, January 13, 1998.  He has stated that he has actually 
suffered from PTSD ever since his discharge and that he has 
been misdiagnosed over the years.  He also stated that he 
should have been awarded service connection in January 1997, 
the date his records were corrected to show the receipt of a 
Purple Heart.  Therefore, he believes that an earlier 
effective date for the award of service connection for PTSD 
should be granted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran filed a claim for service connection for PTSD in 
February 1990.  In September 1990, the RO issued a decision 
which denied the claim and he was sent a notification letter 
on September 21, 1990.  The veteran did not file an appeal of 
this decision and it became final.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302 (1991).  In August 
1994, he sought to reopen this claim.  In November 1994, a 
rating action was issued which found that the veteran had not 
submitted new and material evidence to reopen the claim for 
entitlement to service connection for PTSD.  He again failed 
to timely appeal this decision.  

In July 1997, the veteran submitted a claim requesting an 
increased evaluation for his service-connected duodenal 
ulcer.  This also mentioned claims concerning his hearing and 
his teeth.  No mention was made of PTSD.  The records 
submitted on August 21, 1997 in conjunction with this claim 
noted diagnoses of PTSD dated to around 1992.  

On January 13, 1998, the veteran submitted another claim.  
This specifically stated that "veteran claims PTSD service 
connected."

The veteran testified at a personal hearing in September 
1999.  He stated that he could not recall when he had filed 
his claim for PTSD, although he thought that it was two or 
three years ago.  He complained that he has been nervous 
since 1946, but that he had lost this claim on appeal.  

Relevant laws and regulations

Generally, the effective date of an award of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2002).  For claims where new and material evidence 
is received after a final disallowance, the effective date is 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(ii) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.

The veteran was provided with a statement of the case (SOC) 
in February 1999.  This explained to him what evidence was of 
record and explained why that evidence had not supported 
entitlement to the benefit sought.  The veteran was provided 
with an opportunity to present evidence and argument at a 
personal hearing in September 1999.  Supplemental statements 
of the case (SSOC) were sent to the veteran in September 
1999, April 2000 and June 2001.  These explained to him what 
evidence was of record and explained why that evidence had 
not supported entitlement to the benefit sought.  In June 
2003, the case was certified to the Board and the veteran was 
told that he could submit additional evidence.

Thus, it is found that the veteran has been informed of the 
information and evidence necessary to substantiate his claim.  
He has been notified of the evidence and information that VA 
would obtain and what evidence he needed to provide in 
support of his claim.  For these reasons, further development 
is not needed in order to meet the requirements of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

After a careful review of the record, the Board finds that 
entitlement to an earlier effective date for the award of 
service connection for PTSD is not warranted.  The evidence 
clearly shows that entitlement to service connection was 
denied by the RO in September 1990; the veteran failed to 
appeal this decision.  The RO then issued a decision in 
November 1994, which found that the veteran had not submitted 
new and material evidence to reopen the previously denied 
claim; the veteran also failed to appeal this decision.  He 
then submitted a claim requesting service connection for PTSD 
on January 13, 1998.  This is clearly the date of receipt of 
the claim to reopen.  While there are records in the claims 
file showing a diagnosis of PTSD prior to this date, the 
regulation clearly states that the effective date of a claim 
to reopen is the date of receipt of the new claim or date 
entitlement arose, whichever is later.  In this case, the 
date of receipt of the claim is the later date.

The Board does note that the records submitted in August 1997 
did contain diagnoses of PTSD.  However, it is found that 
these records do not constitute an informal claim for service 
connection for PTSD.  At the time of the treatment, there was 
no communication from the veteran that could have been 
construed as an informal claim.  38 C.F.R. § 3.155(a) (2002).  
These records contained no indication the veteran intended to 
seek disability compensation for PTSD.  Therefore, these 
records cannot constitute an informal claim for service 
connection.  See Dunson v. Brown, 4 Vet. App. 327 (1993); 
Brannon v. West, 12 Vet. App. 32 (1998).  Significantly, the 
Board also notes that the claim that was submitted by the 
veteran in July 1997, while mentioning other disorders, made 
no mention of PTSD.  Had the veteran wished to make this 
claim in 1997, he could have included it in this formal 
claim, as he later did in January 1998.

The veteran has also argued that the effective date of his 
award should be January 1997, the date that his records were 
corrected to show the receipt of a Purple Heart.  However, 
the claim had not been denied in 1990 or 1994 because of the 
lack of a verified stressor but because of the absence of a 
diagnosis of PTSD.  The correction of the military records 
had no bearing on the reasons for the denial of the claim and 
therefore does not support a finding that he had reopened his 
claim for PTSD at that time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than January 13, 1998 for the award of service 
connection for PTSD.




ORDER

An effective date earlier than January 13, 1998 for the award 
of service connection for PTSD is denied.


REMAND

In reviewing the record, the Board notes that the veteran's 
service-connected duodenal ulcer disability was last examined 
by VA in October 1998.  A more current VA examination would 
be helpful in ascertaining a clearer picture of the veteran's 
present degree of disability.

This case is REMANDED for the following:

The veteran should be provided a VA 
gastroenterology examination in order to 
ascertain the current degree of 
disability resulting from his service-
connected duodenal ulcer.  The examiner 
is to be provided with the claims folder, 
and is asked to indicate in the 
examination report that the folder has 
been reviewed.  The examiner should 
indicate whether the veteran's condition 
is severe, with pain only partially 
relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia 
and weight loss productive of definite 
impairment of health.  All special 
studies deemed necessary should be 
conducted.  A complete rationale for any 
opinions expressed must be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



